UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M.G., a minor, by and through his parent and
natural guardian R.G.; G.J., a minor, by and
through his parent and natural guardian, C.J.,
on behalf of themselves and a class of those
similarly situated; and BRONX                                       ORDER
INDEPENDENT LIVING SERVICES, a
nonprofit organization,                                       17 Civ. 5692 (PGG)

                       Plaintiffs,

             - against -

THE NEW YORK CITY DEPARTMENT
OF EDUCATION; THE CITY OF NEW
YORK; CARMEN FARIÑA, in her official
capacity as Chancellor of the New York City
Department of Education,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that a conference in this action will take place on

December 19, 2019 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York. The parties’ motion to extend the litigation

stay until February 24, 2020 is granted. (Dkt. No. 65) The Clerk of Court is directed to

terminate the motions to extend the litigation stay (Dkt. Nos. 64 and 65).

Dated: New York, New York
       December 3, 2019
